internal_revenue_service number release date index number ------------------------------------ ----------------------------------------------------- ------------------------ ----------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc fip b02 plr-135809-15 date date legend fund ---------------------------------------------------- ------------------------------------------------------ state date date date month country advisor date date date -------------- ------------------------ ---------------------- -------------------------- ------------- --------- --------------------- ------------------- -------------------- ------------------ plr-135809-15 dear ---------------- this is in reply to a letter dated date and subsequent correspondence requesting an extension of time for fund to file an election under sec_853 of the internal_revenue_code with respect to certain foreign taxes that were paid_by fund facts fund is a non-diversified closed-end management investment_company it is registered under the investment_company act of u s c 80a-1 et seq as amended it was incorporated under the laws of state on date and began operating on date it has elected to be taxed as a regulated_investment_company ric under subchapter_m of the code fund’s overall_method_of_accounting is the accrual_method and its taxable_year is a fiscal_year ending on the final day of month a significant part of fund’s investment strategy is investing in equities traded on foreign markets it seeks long-term capital appreciation primarily through investments in smaller capitalization companies in country a foreign jurisdiction fund is subject_to foreign withholding_tax on certain dividends it receives from its investment in foreign securities for its fiscal_year ended date fund met the requirements of sec_853 of the code foreign taxes described in sec_901 of the code were withheld from dividends received by fund fund intended to file the election in sec_853 to have its shareholders treated as if they had paid their share of the foreign taxes paid_by fund and stated that intention in its annual report of date fund engaged advisor to audit its financial statements and provide other services these other services included the preparation of fund’s form 1120-ric u s income_tax return for regulated_investment_companies for its fiscal_year ended date and form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for that fiscal_year advisor coordinates its services with fund’s manager on date advisor learned that it was covered by an independence restriction arising under the securities and exchange commission’s rules and regulations and was therefore unable to provide audit services to fund and resigned as auditor advisor inadvertently failed to prepare form_7004 to extend the time to file fund’s ric fund’s manager inadvertently overlooked the failure_to_file form_7004 because the manager was focused on the need to appoint another auditor and to complete an audit for fund for the fiscal_year ended date under significant time constraints as a result of the failure_to_file a timely form_7004 fund did not file a timely form 1120-ric and did not make a timely election under sec_853 plr-135809-15 on date advisor discovered that fund had not filed a timely form_7004 and that no timely election under sec_853 had been made fund’s manager also discovered the failure_to_file form_7004 in consultations with fund’s assistant manager advisor advised the manager to request an extension of time to file fund’s 110-ric the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in fund having a lower tax_liability in the aggregate for all years to which the election applies than it would have had if the election had been timely made taking into account the time_value_of_money fund does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election fund is not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer in addition affidavits on behalf of fund have been provided as required by sec_301_9100-3 of the procedure and administration regulations law and analysis sec_853 of the code provides that a ric that meets the requirements of sec_853 and may make an election with respect to certain foreign taxes paid_by the ric during the taxable_year to foreign countries and possessions of the united_states under sec_853 if this election is effective for a taxable_year each shareholder of the ric shall include in gross_income and treat as paid_by him his proportionate share of such taxes under sec_1_853-4 of the income_tax regulations to make an election under sec_853 for a taxable_year a ric must file a statement of election as part of its federal_income_tax return for the taxable_year sec_1_853-4 provides that this election must be made no later than the time prescribed for filing the return including extensions plr-135809-15 sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been plr-135809-15 affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based upon the facts and representations submitted we conclude that fund has shown good cause for granting a reasonable extension of time to make the election under sec_853 the extension of time to make this election i sec_90 days from the date of this letter this ruling is limited to the timeliness of the filing of the election in sec_853 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether fund otherwise qualifies as a ric under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of fund is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transactions described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of the associate chief_counsel financial institutions and products
